Requestor:   James C. Tomasi, Esq., County Attorney County of Washington 70 Main Street Salem, N.Y. 12865
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have requested our opinion as to who has responsibility for prosecuting violators of a local law enacted by the county.
You have explained that the county enacted a local law to control the flow of solid waste. Violations of the local law are offenses subject to fine and imprisonment. Each violation is punishable by a fine of not more than $1,000, or by imprisonment not exceeding 30 days, or by both fine and imprisonment.
In a prior opinion of this office, we considered the district attorney's responsibility to prosecute crimes and other offenses. Informal Opinion No. 90-8.
  "Under section 700(1) of the County Law, the district attorney has responsibility to conduct all prosecutions of crimes and offenses cognizable by the courts of the county. It has long been recognized, however, that the district attorney and his assistants need not personally prosecute every offense committed within their jurisdiction (People v Van Sickle, 13 N.Y.2d 61 [1963]; People v Czajka, 11 N.Y.2d 253
[1962]). Petty crimes and offenses maybe prosecuted by administrative officers of a local government and by attorneys (ibid.). The district attorney, however, by law has the responsibility for prosecution of all crimes and offenses and, therefore, must set up a system whereby he knows of all criminal prosecutions in the county and consents to appearance on his behalf by other public officials or private attorneys (People v Van Sickle, supra; 1979 Op Atty Gen [Inf] 28, 245)."
Thus while the district attorney has responsibility to prosecute all offenses, he may consent to appearances on his behalf pursuant to a system whereby he is kept aware of criminal prosecutions in the county. For example, a municipal attorney can be given responsibility for such prosecutions.
We conclude that with the knowledge and consent of the district attorney, a municipal attorney may prosecute violations of a county local law
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.